Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	This application, 16,648,915, filed 03/19/2020 is a national stage entry of PCT/JP2018/035261 having International Filing Date 09/25/2018 and claims foreign priority to 2017-196202 filed on 10/06/2017.  Therefore the priority date is 10/06/2017. 

Status of Claims
2.	The Applicant’s drawings, specification, and claims filed on 3/19/2020 have been fully considered. This action is the first, non-final Office Action for this application.  Claims 1-20 are pending and examined below.

Claim Interpretation - 35 U.S.C. 112(f)
3.	 The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 

a)	Claim 1 recites, "a driving act acquisition unit that acquires information on driving acts of a driver who drives a vehicle";
b)	Claim 1 recites, "a high-accident-correlation driving act feature amount extraction unit that extracts a high-accident-correlation driving act that is highly correlated to an accident among the driving acts";
c)	Claim 1 recites, "a driving risk tendency calculation unit that calculates a driving risk tendency on a basis of the high-accident-correlation driving act";
d)	Claim 1 recites, "a display image generation unit that generates a display image on a basis of the driving risk tendency calculated by the driving risk tendency calculation unit";
e)	Claim 4 recites "a priority attention driving act selection unit that selects a high-accident-correlation driving act"
g)	Claim 14 recites, "a driving state accumulation unit that extracts information on driving acts of the driver who drives the vehicle and accumulates detection results of driving states of the driver";
h)	Claim 14 recites, "a map information acquisition unit that acquires positional information of the vehicle driven by the driver, extracts map information based on the positional information, and accumulates the extracted information in the driving state accumulation unit as the driving states";
i)	Claim 14 recites, "an action information acquisition unit that detects action information of the vehicle driven by the driver and accumulates the detected information in the driving state accumulation unit as the driving state";
j)	Claim 14 recites, "a vehicle inside and outside image information acquisition unit that detects vehicle inside and outside image information of the vehicle driven by the driver and accumulates the detected information in the driving state accumulation unit as the driving state";
k)	Claim 14 recites, "a biological information acquisition unit that detects biological information of the driver and accumulates the detected information in the driving state accumulation unit as the driving state";
l)	Claim 18 recites, "a position detection unit that detects positional information of the vehicle";
m)	Claim 18 recites, "a detection unit that detects an acceleration of the vehicle";
n)	Claim 18 recites, "a communication unit that transmits the positional information and acceleration information to a server and acquires a display image generated by the server on a basis of the positional information and acceleration information". 

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If Applicant does not intend to have this/these limitations interpreted under 35 U.S.C. 112(f) Applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

See the rejections under 35 U.S.C. 112(b) in the Office Action below for additional information. 

Drawings
4. 	New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because:

a)	Figure 6 has an arrow at the left that is missing a "source box/step", and it appears the source should be the Driving State DB 209 shown in Figure 5. This information is critical for understanding the current claims under consideration. The Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

b)	The Examiner notes for the record that Figures 8 and 13/14 have opposing representations for driver act bar graphs vs. dashed target levels.  For Figure 8, Par [0203] discloses, "The target degree graph is shown as, for example, a target value of the RECIPROCAL of a degree of risk for achieving a predetermined discount rate of insurance premiums, and is set such that A DISCOUNT OF INSURANCE PREMIUMS IS OBTAINED WHEN THE RECIPROCAL OF THE DEGREE OF RISK BECOMES LARGER THAN THE TARGET DEGREE GRAPH. Thereby, the driver can recognize how much the driver further pays attention for improving evaluation for the reciprocal of the degree of risk of 'sudden acceleration' or 'sudden braking' in order to obtain a discount of insurance premiums". In other words, the driver's goal in Figure 8 is to have each of his patterned or colored bar graphs INCREASE AND EXCEED the dashed target line.  However, for Figures 13 and 14, Par [0269] discloses, "Further, in the graph display column 282, a patterned graph represents a degree of risk for each driving act of Mr. or Ms. A who is a driver, and a dotted graph represents a degree of risk being an index when the target Cash Back rate is 15%. That is, WHEN THE VALUE OF THE COLORED GRAPH CORRESPONDING TO EACH DRIVING ACT FALLS BELOW A COLORED GRAPH, 15% CASH BACK IS RECEIVED"; and Par [0271] discloses, "In the graph display column 282 shown in FIG. 13, the degrees of risk for sudden right steering and sudden left steering of the driver fall below respective target Cash Back rates, and thus 'GOOD' is displayed above each of the graphs". In other words, the driver's goal in Figures 13 and 14 is to have each of his patterned or colored bar graphs DECREASE AS MUCH AS POSSIBLE BELOW the dashed target line.  The opposing representations for the driver's objective in Figure 8 vs. 13/14 makes the disclosure confusing.

c)	The Examiner additionally asserts Figures 13 and 14 do not agree with Par [0269].  Accordingly the Figures require amendment in accordance with Par [0269] or the Specification can be amended as follows: 

[0269] Further, in the graph display column 282, a patterned or colored graph represents a degree of risk for each driving act of Mr. or Ms. A who is a driver, and a dotted graph represents a degree of risk being an index when the target Cash Back rate is 15%. That is, when the value of a patterned or colored graph corresponding to each driving act falls below its respective dotted graph

Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	Claims 4 and 11 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the Specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
	
a) 	Claim 4 recites a “a priority attention driving act selection unit that selects a high-accident-correlation driving act of which a degree of risk is in a predetermined higher rank as a priority attention driving act”.  The Specification discloses these words in Par [0016].  However, the Specification does not disclose any formula or other analysis to determine "a degree of risk is in a predetermined higher rank as a priority attention driving act". There is no disclosure about how the predetermination is made.  Accordingly, the applicant has not disclosed how the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Also see the rejection under 35 U.S.C. 112(b) below for assumed claim interpretation.

Dependent Claim 5 inherits the deficiencies of its respective parent claim and is thus also rejected using the same rationale. 

b)	Clam 11 recites, "wherein the display image generation unit includes a configuration having a date-and-time designation function for designating a date and time in a display image and generates the display image indicating comparison between the degree of risk of the priority attention driving act in the driving risk tendency and a degree of risk according to the discount rate of insurance premiums of the automobile insurance at the date and time designated using the date-and-time designation function".  This claim is related to Figures 13 and 14.  The Examiner acknowledges the degree of risk can be shown at two different times using the slider; however, the display image does not include any images of words that are a comparison or difference of the two time periods.  Accordingly, the applicant has not disclosed how the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets this Claim as:
	"wherein the display image generation unit includes a configuration comprising an interface for designating a date and time in a display image and generates the display image indicating designated date and time

Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claims 1-18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as follows:

a)	Claim 4 recites a “a priority attention driving act selection unit that selects a high-accident-correlation driving act of which a degree of risk is in a predetermined higher rank as a priority attention driving act”.  The Specification discloses these words in par [0016].  However, the Specification does not disclose any formula, sufficient written description or other analysis to determine "a degree of risk is in a predetermined higher rank as a priority attention driving act". There is no disclosure about how the predetermination is made.  

	Par [0164] discloses, "Here, the driving act which is highly correlated to an accident is, for example, a driving act for which it is regarded that a difference between the occurrence probability for a contractor having caused an accident and a contractor having not caused an accident, among all insurance contractors, is larger than a predetermined value, that is, a driving act regarded as being highly correlated to an accident, the difference being obtained by comparing the two probabilities with each other for each of driving states obtained from the pieces of driving state information registered in the driving state DB 209"; and Par [0175] discloses, "Further, in generating an accident correlation model, an example in which driving acts are divided into a driving act of an accident person and a driving act of a safe person on the basis of a concept of an accident, and a driving act having a difference in the occurrence probability there between is larger than a predetermined value is classified as a high-accident-correlation driving act has been described above". Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets this Claim as:

	“a priority attention driving act selection unit that selects a high-accident-correlation driving act for which a degree of risk is higher than a predetermined value as a priority attention driving act”.

Dependent Claim 5 inherits the deficiencies of its respective parent claim and is thus also rejected using the same rationale. 

b)	Claim 8 recites “a driving act is added for a priority attention driving act in which the degree of risk of the priority attention driving act in the driving risk tendency is lower than a degree of risk that is an index of the discount rate of insurance premiums of the automobile insurance”; AND, Claim 11 recites, "generates the display image indicating comparison between the degree of risk of the priority attention driving act in the driving risk tendency and a degree of risk according to the discount rate of insurance premiums of the automobile insurance at the date and time designated using the date-and-time designation function".  Par [0200] discloses, "For this reason, the driver can recognize how a priority attention driving act is evaluated during his or her driving. In addition, since a bar graph is displayed as the reciprocal of an actual degree of risk, a value having a high degree of risk is expressed small, and a value having a low degree of risk is expressed large, so that a point having a low degree of risk is highly evaluated and displayed as if it is praised".  Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets the phrase "the degree of risk" as "the reciprocal of the degree of" risk in Claim 8 and in the first of two occurrences in Claim 11.
	Dependent Claim 9 inherits the deficiencies of its respective parent claim and is thus also rejected using the same rationale. 

c)	Claim 14 recites, "a driving state accumulation unit that extracts information on driving acts of the driver who drives the vehicle and accumulates detection results of driving states of the driver". The Specification discloses "a driving act acquisition unit" and "acquiring information on the driving acts of a driver in numerous places".  For example, Par [0013] discloses, "According to a first aspect of the present disclosure, there is provided an information processing apparatus including: a driving act acquisition unit that acquires information on driving acts of a driver who drives a vehicle".  The Specification does not disclose any apparatus to obtain the driving acts of a driver.  The Specification discloses apparatus to obtain data resulting from the driving acts of the driver (e.g., acceleration, speed, etc.), but not data of the acts themselves.  For example, if a driver steps on the accelerator (the driving act), but the vehicle does not rapidly accelerate, the vehicle may be entering a steep hill climb. The Specification and claims require amendment to clearly disclose which data is being collected (e.g., motion data such as acceleration, vehicular data such as speed or steering angle, or driver state data such as inattentiveness), and which device acquires the data.  This data is then translated (i.e., interpreted as) into driving act data (e.g., measured hard acceleration is assumed to result from the act of stepping on the accelerator) and accumulated in the driving state database. Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets the apparatus in the vehicle (i.e., mobile device, Vehicle Control Unit (VCU) obtains data resulting from the driving acts of the driver (e.g., acceleration, speed, etc.), and the Bio-Detection Unit obtains biological data which is not an "act", per se, but rather is a "state" of the driver. It is possible that the VCU can measure driving acts such as stepping on the accelerator (a driving act), but the Specification does not disclose the VCU measuring how hard or fast the accelerator is engaged and this may not translate into rapid acceleration (i.e., not unsafe) for a steep hill climb anyway as previously discussed.

Dependent Claim 15 inherits the deficiencies of its respective parent claim and is thus also rejected using the same rationale. 

d)	Claim 14 recites, "a map information acquisition unit that acquires positional information of the vehicle driven by the driver …". Par [0130] discloses, "The control unit 201 controls the communication unit 207 to supply positional information supplied from the vehicle 73 to the surrounding map information  acquisition unit 202"; AND, Par [0131] discloses, "The surrounding map information acquisition unit 202 acquires positional information supplied from the mobile device 91.  The Examiner is unable to determine if the positional information is supplied by the mobile device or "the vehicle", and is unable to determine if "the vehicle" means the Vehicle Control Unit. Par [0083] discloses, "The mobile device 11, which is carried by a driver when the driver drives an automobile, detects positional information detected during driving and driving state information such as an acceleration and transmits the information to a server operated by an insurer not shown in the drawing". Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets positional information is acquired by the mobile device or the VCU. In addition, the Examiner asserts acquiring positional information by both the mobile device and the surrounding map information acquisition unit is redundant and the Specification requires amendment to accurately describe the claimed invention.

Dependent Claim 15 inherits the deficiencies of its respective parent claim and is thus also rejected using the same rationale. 

e)	Claim 14 has insufficient antecedent basis for "extracted information" and "detected information".  Applying the broadest reasonable interpretation in view of the Specification Par [0026], the Examiner interprets Claim 14 as:

The information processing apparatus according to claim 1, further comprising:
a driving state accumulation unit that extracts and accumulates information on the driver states and vehicle states in a driving state database;
a map information acquisition unit that acquires positional information of the vehicle driven by the driver, extracts map information based on the positional information, and accumulates the extracted map information in the driving state database
an action information acquisition unit that detects action information of the vehicle driven by the driver and accumulates the detected action information in the driving state database
a vehicle inside and outside image information acquisition unit that detects vehicle inside and outside image information of the vehicle driven by the driver and accumulates the detected inside and outside image information in the driving state database
a biological information acquisition unit that detects biological information of the driver and accumulates the detected biological information in the driving state database

Dependent Claim 15 inherits the deficiencies of its respective parent claim and is thus also rejected using the same rationale. 

f)	Claim 3 recites, "The information processing apparatus according to claim 2, wherein the driving risk tendency calculation unit calculates an occurrence probability of the high-accident-correlation driving act in units of time or units of mileage, calculates a degree of contribution by regression analysis of the high-accident-correlation driving act in the units of time or the units of mileage, and calculates a degree of risk on a basis of a product of the occurrence probability and the degree of contribution".  The Examiner asserts both the occurrence probability and degree of contribution will not have units of time or mileage because their product would then have units of miles-squared or time-squared.  The calculation will most likely have an occurrence probability in units of time or mileage (e.g., the driver had episodes of sudden acceleration twice in 50 miles or twice in 2 hours), and a degree of contribution determined using regression analysis with magnitude units (e.g., Each 100 episodes of sudden acceleration contributes to repair costs exceeding $5,000). The product of these two items (i.e., (2 Sudden Accel by Driver / 50 Miles) * ($5K Repairs / 100 Sudden Accel by All Drivers)) is the calculated degree of risk (e.g., $2 of repair costs related to sudden acceleration per mile driven). Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets Claim 3 as:

"The information processing apparatus according to claim 2, wherein the driving risk tendency calculation unit calculates an occurrence probability of the high-accident-correlation driving act in units of time or units of mileage, calculates a degree of contribution by regression analysis of the high-accident-correlation driving act
		

g)	Pursuant to the interpretation under 35 U.S.C. 112(f) above, Claim 1 recites "a driving act acquisition unit that acquires information on driving acts of a driver who drives a vehicle". Based on the claim language, the Examiner is unable to interpret what comprises a driving act acquisition unit.  Par [0029] discloses, "According to the first aspect of the present disclosure, there is provided a program for causing a computer to function as an information processing apparatus including: a driving act acquisition unit that acquires information on driving acts of a driver who drives a vehicle …". Figure 5 shows an "Action Information Acquisition Unit" and a "Driving State Database (DB)". However, the Figures disclose a Mobile Device, a Vehicle Control Unit (VCU), and a Biological Information Detection Unit that supply information to the Action Information Acquisition Unit which then feeds this data to the Driving State DB.  Applying the broadest reasonable interpretation in view of the Specification, the Examiner assumes the driving act acquisition unit is a computer comprising a processor and read-only memory storing executable program instructions that extract and acquire information from the Driving State DB. Notably, Figure 6 has an arrow at the left that is missing a "source", and it appears the source should be the Driving State DB 209 shown in Figure 5.

Dependent Claim 2-17 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

h)	Pursuant to the interpretation under 35 U.S.C. 112(f) above, Claim 1 recites "a high-accident-correlation driving act feature amount extraction unit that extracts a high-accident-correlation driving act that is highly correlated to an accident among the driving acts". Based on the claim language, the Examiner is unable to interpret what comprises a high-accident-correlation driving act feature amount extraction unit.  Par [0029] discloses, "According to the first aspect of the present disclosure, there is provided a program for causing a computer to function as an information processing apparatus including: … a high-accident-correlation driving act feature amount extraction unit that extracts a high-accident-correlation driving act that is highly correlated to an accident among the driving acts …". Applying the broadest reasonable interpretation in view of the Specification, the Examiner assumes the high-accident-correlation driving act feature amount extraction unit is a computer comprising a processor and read-only memory storing executable program instructions that extract an act from the driving acts that is highly correlated to an accident.

Dependent Claim 2-17 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

i)	Pursuant to the interpretation under 35 U.S.C. 112(f) above, Claim 1 recites "a driving risk tendency calculation unit that calculates a driving risk tendency on a basis of the high-accident-correlation driving act". Based on the claim language, the Examiner is unable to interpret what comprises a driving risk tendency calculation unit.  Par [0029] discloses, "According to the first aspect of the present disclosure, there is provided a program for causing a computer to function as an information processing apparatus including: … a driving risk tendency calculation unit that calculates a driving risk tendency on the basis of the high-accident-correlation driving act". Applying the broadest reasonable interpretation in view of the Specification, the Examiner assumes the driving risk tendency calculation unit is a computer comprising a processor and read-only memory storing executable program instructions that calculate a driving risk tendency on a basis of the high-accident-correlation driving act.

Dependent Claim 2-17 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

j)	Pursuant to the interpretation under 35 U.S.C. 112(f) above, Claim 1 recites "a display image generation unit that generates a display image on a basis of the driving risk tendency calculated by the driving risk tendency". Based on the claim language, the Examiner is unable to interpret what comprises a display image generation unit.  Par [0029] discloses, "According to the first aspect of the present disclosure, there is provided a program for causing a computer to function as an information processing apparatus including: …  a display image generation unit that generates a display image on the basis of the driving risk tendency calculated by the driving risk tendency calculation unit". Applying the broadest reasonable interpretation in view of the Specification, the Examiner assumes the display image generation unit that generates a display image is a computer comprising a processor and read-only memory storing executable program instructions that generate a display image on a basis of the driving risk tendency calculated by the driving risk tendency.

k)	Pursuant to the interpretation under 35 U.S.C. 112(f) above, Claim 4 recites "a priority attention driving act selection unit that selects a high-accident-correlation driving act". Based on the claim language, the Examiner is unable to interpret what comprises "a priority attention driving act selection unit.  Par [0162] discloses, "The accident correlation extraction unit 210 includes a high-accident-correlation driving act feature amount extraction unit 251, a personal driving risk tendency calculation unit 252, a priority attention driving act selection unit 253 …". Applying the broadest reasonable interpretation in view of the Specification, the Examiner assumes the a priority attention driving act selection unit is a computer comprising a processor and read-only memory storing executable program instructions that selects a priority attention driving act.

l)	Pursuant to the interpretation under 35 U.S.C. 112(f) above, Claim 14 recites: "a driving state accumulation unit that extracts information on driving acts of the driver who drives the vehicle and accumulates detection results of driving states of the driver". Based on the claim language, the Examiner is unable to interpret what comprises a driving state accumulation unit.  Par [0129] discloses, "The server 72 includes a control unit 201, … a communication unit 207,… a driving state database (DB) 209, …"; and Par [0130] discloses, "The control unit 201 is constituted by a processor or a memory and controls the overall operation of the server 72"; and Par [0312] discloses, "FIG. 20 shows a configuration example of a general-purpose computer. This personal computer has a central processing unit (CPU) 1001 built therein. An input and output interface 1005 is connected to the CPU 1001 through a bus 1004. A read only memory (ROM) 1002 and a random access memory (RAM) 1003 are connected to the bus 1004". Applying the broadest reasonable interpretation in view of the Specification, the Examiner assumes the driving state accumulation unit is a server computer controller comprising a processor and read-only memory storing executable program instructions that extracts and accumulates information on driving acts of the driver who drives the vehicle in the driving state database.

m)	Pursuant to the interpretation under 35 U.S.C. 112(f) above, Claim 14 recites: "a map information acquisition unit that acquires positional information of the vehicle driven by the driver, extracts map information based on the positional information, and accumulates the extracted information in the driving state accumulation unit as the driving states". Based on the claim language, the Examiner is unable to interpret what comprises a map information acquisition unit.  Par [0129] discloses, "The server 72 includes a control unit 201, a surrounding map information acquisition unit 202, … a communication unit 207, … a driving state database (DB) 209 … "; and Par [0130] discloses, "The control unit 201 is constituted by a processor or a memory and controls the overall operation of the server 72. The control unit 201 controls the communication unit 207 to supply positional information supplied from the vehicle 73 to the surrounding map information acquisition unit 202 …"; and Par [0312] discloses, "FIG. 20 shows a configuration example of a general-purpose computer. This personal computer has a central processing unit (CPU) 1001 built therein. An input and output interface 1005 is connected to the CPU 1001 through a bus 1004. A read only memory (ROM) 1002 and a random access memory (RAM) 1003 are connected to the bus 1004". Applying the broadest reasonable interpretation in view of the Specification, the Examiner assumes the map information acquisition unit is a server computer controller comprising a processor and read-only memory storing executable program instructions that acquires positional information of the vehicle driven by the driver, extracts map information based on the positional information, and accumulates the extracted information in the driving state database.

n)	Pursuant to the interpretation under 35 U.S.C. 112(f) above, Claim 14 recites: "an action information acquisition unit that detects action information of the vehicle driven by the driver and accumulates the detected information in the driving state accumulation unit as the driving state". Based on the claim language, the Examiner is unable to interpret what comprises an action information acquisition unit.  Par [0129] discloses, "The server 72 includes a control unit 201, … an action information acquisition unit 204, … a communication unit 207, … a driving state database (DB) 209 … ; and Par [0130] discloses, "The control unit 201 is constituted by a processor or a memory and controls the overall operation of the server 72. The control unit 201 controls the communication unit 207 to supply positional information supplied from the vehicle 73 to … to the action information acquisition unit 204 and supply inertial information, environmental information, and vehicle information to the action information acquisition unit 204"; and Par [0312] discloses, "FIG. 20 shows a configuration example of a general-purpose computer. This personal computer has a central processing unit (CPU) 1001 built therein. An input and output interface 1005 is connected to the CPU 1001 through a bus 1004. A read only memory (ROM) 1002 and a random access memory (RAM) 1003 are connected to the bus 1004". Applying the broadest reasonable interpretation in view of the Specification, the Examiner assumes the action information acquisition unit is a server computer controller comprising a processor and read-only memory storing executable program instructions that detects action information of the vehicle driven by the driver and extracts and accumulates the detected information in the driving state database.

o)	Pursuant to the interpretation under 35 U.S.C. 112(f) above, Claim 14 recites: "a vehicle inside and outside image information acquisition unit that detects vehicle inside and outside image information of the vehicle driven by the driver and accumulates the detected information in the driving state accumulation unit as the driving state". Based on the claim language, the Examiner is unable to interpret what comprises a vehicle inside and outside image information acquisition unit.  Par [0129] discloses, "The server 72 includes a control unit 201 … a vehicle inside and outside image information acquisition unit 205, … a communication unit 207, … a driving state database (DB) 209 …"; and Par [0130] discloses, "The control unit 201 is constituted by a processor or a memory and controls the overall operation of the server 72 … In addition, the control unit 201 supplies vehicle inside and outside image information to the vehicle inside and outside image information acquisition unit 205 … "; and Par [0312] discloses, "FIG. 20 shows a configuration example of a general-purpose computer. This personal computer has a central processing unit (CPU) 1001 built therein. An input and output interface 1005 is connected to the CPU 1001 through a bus 1004. A read only memory (ROM) 1002 and a random access memory (RAM) 1003 are connected to the bus 1004". Applying the broadest reasonable interpretation in view of the Specification, the Examiner assumes the vehicle inside and outside image information acquisition unit is a server computer controller comprising a processor and read-only memory storing executable program instructions that detects communicated vehicle inside and outside image information of the vehicle driven by the driver and extracts and accumulates the detected information in the driving state database.

p)	Pursuant to the interpretation under 35 U.S.C. 112(f) above, Claim 14 recites: "a biological information acquisition unit that detects biological information of the driver and accumulates the detected information in the driving state accumulation unit as the driving state". Based on the claim language, the Examiner is unable to interpret what comprises a biological information acquisition unit.  Par [0129] discloses, "The server 72 includes a control unit 201, … a biological information acquisition unit 206, a communication unit 207, … a driving state database (DB) 209, …"; and Par [0130] discloses, "The control unit 201 is constituted by a processor or a memory and controls the overall operation of the server 72. … In addition, the control unit 201 supplies … biological information to the biological information acquisition unit 206"; and Par [0312] discloses, "FIG. 20 shows a configuration example of a general-purpose computer. This personal computer has a central processing unit (CPU) 1001 built therein. An input and output interface 1005 is connected to the CPU 1001 through a bus 1004. A read only memory (ROM) 1002 and a random access memory (RAM) 1003 are connected to the bus 1004". Applying the broadest reasonable interpretation in view of the Specification, the Examiner assumes the biological information acquisition unit is a server computer controller comprising a processor and read-only memory storing executable program instructions that detects communicated biological information of the driver and extracts and accumulates the detected information in the driving state database.

q)	Pursuant to the interpretation under 35 U.S.C. 112(f) above, Claim 18 recites "a position detection unit that detects positional information of the vehicle". Based on the claim language, the Examiner is unable to interpret what comprises a position detection unit.  Par [0104] discloses, "The mobile device 91, which is, for example, a portable terminal such as a smartphone and is a device carried by a driver, includes a control unit 131, a communication unit 132, a Global Positioning System (GPS) 133, an inertial sensor 134, an environment sensor 135, and a display unit 136. The mobile device detects various pieces of information and transmits the detected information to the server 72". Applying the broadest reasonable interpretation in view of the Specification, the Examiner assumes the position detection unit is a Global Positioning System in a mobile device.

r)	Pursuant to the interpretation under 35 U.S.C. 112(f) above, Claim 18 recites "a detection unit that detects an acceleration of the vehicle". Based on the claim language, the Examiner is unable to interpret what comprises a detection unit that detects an acceleration of the vehicle.  Par [0104] discloses, "The mobile device 91, which is, for example, a portable terminal such as a smartphone and is a device carried by a driver, includes a control unit 131, a communication unit 132, a Global Positioning System (GPS) 133, an inertial sensor 134, an environment sensor 135, and a display unit 136. The mobile device detects various pieces of information and transmits the detected information to the server 72". Applying the broadest reasonable interpretation in view of the Specification, the Examiner assumes the detection unit that detects an acceleration of the vehicle is the inertial sensor in the mobile device.

s)	Pursuant to the interpretation under 35 U.S.C. 112(f) above, Claim 18 recites " "a communication unit that transmits the positional information and acceleration information to a server and acquires a display image generated by the server on a basis of the positional information and acceleration information". Based on the claim language, the Examiner is unable to interpret what comprises a communication unit.  Par [0104] discloses, "The mobile device 91, which is, for example, a portable terminal such as a smartphone and is a device carried by a driver, includes a control unit 131, a communication unit 132, a Global Positioning System (GPS) 133, an inertial sensor 134, an environment sensor 135, and a display unit 136. The mobile device detects various pieces of information and transmits the detected information to the server 72". Applying the broadest reasonable interpretation in view of the Specification, the Examiner assumes the communication unit is the communication in the mobile device comprising a transceiver known to persons having ordinary skill in the art.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to method that recites a judicial exception, i.e., an abstract idea (Step 2A, Prong One of the 101 Analysis), but does not recite additional elements that integrate the judicial exception into a practical application (Step 2A, Prong Two of the 101 Analysis), or recite additional elements that amount to significantly more than the judicial exception (Step 2B of the 101 Analysis). 

	Step 2A, Prong One - Are the Claims Directed To Abstract Idea(s)?
Yes.  The claims recite an apparatus executing a method (i.e., a series of steps or process) to process and display information.  The method is accomplished using a system "units" (interpreted as generic computing components, e.g., a processor and read-only memory) storing and executing programmed instructions.

Independent Claims 1, 16, and 17 recite:
a high-accident-correlation driving act feature amount extraction unit that extracts a high-accident-correlation driving act that is highly correlated to an accident among the driving acts; 
a driving risk tendency calculation unit that calculates a driving risk tendency on a basis of the high-accident-correlation driving act; and 

These limitations are directed to an abstract idea, in particular, Mathematical Concepts.  Extracting pertinent data could be interpreted as a Mental Process (also abstract) but it is the result of a mathematical filtering process based on correlation (e.g., high acceleration is associated with accidents), and the Examiner interprets it as part of the entire Mathematical Process in view of the subsequent limitation.

	Step 2A, Prong Two – Do the Claims Recite Additional Elements that Integrate the Abstract Idea(s) Into a Practical Application?
	No.   The instant application does not recite any particular additional elements to accomplish the claim limitations.  Nonetheless, the Examiner has interpreted under 35 U.S.C. 112(f) the additional elements comprise a processor and read-only memory.  These additional elements do not:  i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field (MPEP 2106.05(a)); ii) implement the judicial exception with, or uses a the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim (MPEP 2106.05(b)); iii) effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e)).  

The assumed additional computing elements include "a processor and read-only memory" to perform the steps of extracting a high-accident-correlation driving act that is highly correlated to an accident among the driving acts, and calculating a driving risk tendency on a basis of the high-accident-correlation driving act. These additional computing elements are recited at a high level of generality (i.e., as generic elements performing a generic functions of storing, receiving, processing, and transmitting information) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea, and the claims as a whole risk preempting other applications that store, transmit, capture, and identify insurance information and submit insurance information to all concerned parties for a loss report/claim.

The claims additionally recite:
a driving act acquisition unit that acquires information on driving acts of a driver who drives a vehicle; 
a display image generation unit that generates a display image on a basis of the driving risk tendency calculated by the driving risk tendency calculation unit.

The Examiner asserts these limitations are extra-solution activity.  MPEP 2106.05(g) states: “Another consideration when determining whether a claim recites significantly more is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term ‘extra-solution activity’ can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity … When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following:  (1) Whether the extra-solution limitation is well known … (2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention) … (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)”.  Acquiring information on driving acts of a driver who drives a vehicle is necessary data gathering, and displaying a non-specific image is necessary data outputting.  

	Step 2B - Do the Claims Provide an Inventive Concept that Amounts to Significantly More?
No.  Step 2B of the 101 analysis requires determining if the limitations amount to significantly more.  This step requires consideration all of the items for Step 2A, Prong Two plus determining if the claims:  add a specific limitation other than what is well-understood, routine, conventional activity in the field (MPEP 2106.05(d)), and are NOT simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05(d) and Berkheimer Memo).  

As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to extract a high-accident-correlation driving act that is highly correlated to an accident among the driving acts, and calculate a driving risk tendency on a basis of the high-accident-correlation driving act amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The Applicant is using programmed generic elements as a tool to automate the process steps, but the technology is not an integral requirement of the solution.  Furthermore, the type of information being processed and the manner in which it is processed does not impose meaningful limitations or render the ideas less abstract.   

Looking at the limitations as an ordered combination adds nothing that is not already present than when looking at the elements taken individually.  There is no indication that the combination of elements provides a technological solution to a technological problem, a technologically-rooted solution to a computer-centric problem, a solution to a problem introduced by the technology itself, or an improvement to a function of any computer.   

The dependent claims similarly do not provide additional elements that amount to significantly more than the judicial exceptions.  Dependent claims 2-5 recite additional limitations regarding calculation details calculation variables, units, and methods.  Dependent claims 6-13 recite various display details. Dependent Claims 14-15 recite data collection details

Therefore, Claims 1-17 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter, i.e., an abstract idea without significantly more, and are not patent eligible. 

8.	Claims 1-17 are additionally rejected under 35 U.S.C. 101 as being directed to software, per se.  Claims 1, 16, and 17 recite four "units" that perform the process steps without reciting any structure (e.g., a processor and read-only memory storing executable instructions).  Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets the four "units" are software modules comprising programmed instructions; therefore, the “units” are construed to be software per se.  Software per se is not statutory.  (See MPEP 2106).  However, the Applicant can remedy this rejection by simply adding structure (e.g., "a processor and read-only memory storing executable instructions comprising: a driving act acquisition unit …. etc." to the preamble of Claims 1, 16, and 17  Dependent claims 2-15 inherit the deficiencies of their respective parent claims and are thus also rejected.

9.	Claims 18-20 are not rejected under 35 U.S.C. 101 because they do not disclose an abstract idea (i.e. an apparatus carried by a driver that detects and transmits positional and acceleration information).  However, these claims are rejected under other statutes in this Office Action.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 

A person shall be entitled to a patent unless:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claims 1 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0032481 by inventor Stephen K. Norling-Christensen filed on July 26, 2013 (hereafter, Norling): 

a)	Regarding Claim 1, Norling teaches:

	a driving act acquisition unit that acquires information on driving acts of a driver who drives a vehicle; a high-accident-correlation driving act feature amount extraction unit that extracts a high-accident-correlation driving act that is highly correlated to an accident among the driving acts; a driving risk tendency calculation unit that calculates a driving risk tendency on a basis of the high-accident-correlation driving act (Norling, Par [0038]). The Examiner interprets "the central server may prepare a summary of the recorded data records for each activity, including, for example, ... the number of speeding occurrences, harsh braking occurrences, sudden acceleration occurrences" as disclosed in Norling embodies both "a high-accident-correlation driving act feature amount extraction unit" and "a driving risk tendency calculation unit" as claimed because, for example, "the number of speeding occurrences" embodies both "extracting a high-accident-correlation driving act" (i.e., speeding) and "calculating a driving risk tendency" (i.e., a number of occurrences). 

	a display image generation unit that generates a display image on a basis of the driving risk tendency calculated by the driving risk tendency calculation unit (Norling, Par [0042], Figure 6, "Your Performance" graphs of Speeding, Acceleration, and Braking).

a)	Regarding Claim 18, Norling teaches: An information processing apparatus that is carried by a driver who drives a vehicle, the information processing apparatus comprising: a position detection unit that detects positional information of the vehicle; a detection unit that detects an acceleration of the vehicle; and a communication unit that transmits the positional information and acceleration information to a server and acquires a display image generated by the server on a basis of the positional information and acceleration information (Norling, Par [0017]);

	wherein the display image is generated on a basis of a driving risk tendency that is calculated from a high-accident-correlation driving act that is highly correlated to an accident among driving acts of the driver who drives the vehicle (Norling, Par [0042], Figure 6, "Your Performance" graphs of Speeding, Acceleration, and Braking).

b)	Claims 19 and 20 disclose substantially the same subject matter as Claim 18 and are rejected using the same art and rationale as previously set forth.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	 
11.	Claims 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Norling in view of U.S. Patent No. 10,830,605 by inventor Sunil Chintakindi effectively filed on October 18, 2016 (hereafter, Chintakindi): 

a)	Regarding Claim 2, Norling discloses: in Par [0033] "Data recording may be substantially continuous without a start and stop event ... This permits the interaction of various recorded activity data and permits a more accurate rating based on the behavior of a user that predicts risk level"; AND, in Par [0046], "PCD 102 may also provide access to a number of different sets of data elements which may be gathered from PCD 102 over a period of time which may then be used to deduce certain human behavior which may in turn be used to predict the risk associated  with that behavior".  Norling also discloses in Par [0060] a "Driving Score Calculation" and in Par [0061] "Determining Driving Score Factors".  Norling does not specifically teach: 	The information processing apparatus according to claim 1, wherein the driving risk tendency calculation unit calculates an occurrence probability, a degree of contribution, and a degree of risk of the high-accident-correlation driving act as driving risk tendencies.

	However, Chintakindi discloses in [Col 18, Ln 11-33], "One of the inputs into the driver score engine 251A is the driving behavior score dataset 252. In some cases, the driving behavior score dataset 252 may be specific to an individual driver. The driving behavior score dataset 252 may be derived and calculated based from the driver's telematics information. For example, the following one or more driving behaviors may be utilized for the driving behavior score dataset 252: improper speed, braking, inattentive, signal violation, improper interaction with others, improper passing, improper turning, avoiding maneuvers, and/or driving experiences. This driving behavior score dataset 252 may be a weighted average of the counts of the extreme driving behaviors, such as by counting the individual instances of extreme driving behaviors. Even though the driving behavior score dataset 252 is personalized to the driver, the driving behavior score dataset 252 may leverage information from other users/drivers to determine risk-weights for each of these behaviors. This driving behavior score dataset 252 is determined from past telematics data and builds with time over the driver's driving record, such as the frequency of hard braking and other driving behavior categories, acceleration and speeding profile, and jerk driving".  The Examiner interprets "frequency", "risk-weights" and "driving behavior score" as disclosed in Chintakindi embody "occurrence probability", "degree of contribution", and "degree of risk" respectively as claimed. 

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine gathering different sets of data elements from a mobile device over a period of time which may then be used to deduce certain human behavior which may in turn be used to predict the risk associated with that behavior including a driving score calculation using driving risk factors (i.e., high-accident-correlation-acts) as disclosed in Norling with calculating risk based on frequency (i.e., occurrence probability) and risk weights (i.e., degree of contribution) as disclosed in Chintakindi as an "Obvious to Try" choice from among a finite number of identified, predictable solutions, with a reasonable expectation of success because modelling risk based on, for example, the product of probability and severity (i.e. degree of contribution) is well-known to persons having ordinary skill in the art (e.g., see Sendhoff reference recited below).


b)	Regarding Claim 6, Norling teaches: The information processing apparatus according to claim 2, wherein the driver is a contractor to automobile insurance, and the display image generation unit generates a display image on a basis of a degree of risk of a priority attention driving act in the driving risk tendency (Norling, Pars [0042], Figure 6, "Your Performance" graphs of Speeding, Acceleration, and Braking vs. "Others Performance")

12.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Norling and Chintakindi in view of U.S. Patent Application Publication No. 2017/0113685 by inventor Bernhard Sendhoff filed on October 21, 2016 (hereafter Sendhoff): 

	Regarding Claim 3, Norling teaches: The information processing apparatus according to claim 2, wherein the driving risk tendency calculation unit calculates an occurrence probability of the high-accident-correlation driving act in units of time or units of mileage (Norling, Par [0060], Occurences per Mile Driven), and Chintakindi teaches: calculates a degree of contribution by regression analysis of the high-accident-correlation driving act in [Col 31, Ln 32-53], "In some cases, a logistic-regression based model for risk classification may be utilized for any or all of the … risk engines. Logistic regression or decision tree which gives the weightage of important features may be good for initial analysis to understand risk". That is, Chintakindi discloses regression analysis to determine weightage (i.e., degree of contribution) of important features (i.e., high-accident-correlation driving acts).  

	Norling and Chintakindi do not specifically teach:  The information processing apparatus according to claim 2, wherein the driving risk tendency calculation unit calculates … a degree of risk on a basis of a product of the occurrence probability and the degree of contribution.

	However, Sendhoff discloses in Par [0026], "Risk is commonly defined as probability of occurrence of a detrimental event, multiplied with the severity of the event assuming that it actually occurs. It can be quantified in terms of accident cost. For example, a crash of cars at a certain relative velocity to each other might have a certain accident severity; a similar crash with higher relative velocity is then expected to have a higher severity". The Examiner interprets "severity of the event" as disclosed in Sendhoff embodies "degree of contribution" as claimed.
	
	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine determining occurrence probability of high-risk-driving acts in units of mileage as disclosed in Norling and weightage (i.e., degree of contribution) via regression analysis as disclosed in Chintakindi with calculating a degree of risk as a product occurrence probability and of severity (i.e., degree of contribution) as disclosed in Sendhoff as an "Obvious to Try" choice from among a finite number of identified, predictable solutions, with a reasonable expectation of success. Modelling risk based on the product of the probability of loss and the cost of loss (severity or degree of contribution) is well-known to persons having ordinary skill in the art.

13.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Norling, Chintakindi, and Sendhoff in view of U.S. Patent Application Publication No. 2021/0125432 by inventor Eric Webster effectively filed on June 2, 2017 (hereafter, Webster): 

a)	Regarding Claim 4, Norling, Chintakindi, and Sendhoff do not teach: The information processing apparatus according to claim 3, further comprising: a priority attention driving act selection unit that selects a high-accident-correlation driving act of which a degree of risk is in a predetermined higher rank as a priority attention driving act.

	However, Webster discloses: in Par [0080], "FIG. 4F depicts a display interface 450 that may be accessed if the user selects the interactive portion 434 (“VIEW RECOMMENDATIONS”) from display interface 430. ... Additionally, the display interface 450 may include another information box 452 that displays a list of recommendations to the user to improve his/her driving behavior based upon a low ranking in a particular comparison group, or a ranking that otherwise does not qualify for any discount or other monetary incentive"; AND, in Par [0111], "In other aspects, the ranking metrics may be based upon a comparison of certain data included in the sets of telematics data for each driver within a comparison group. In accordance with such aspects, one or more specific metrics may be selected and compared based upon their relative importance and relevance in ascertaining safe driving". Also See Figure 4F. The Examiner interprets "one or more specific metrics may be selected and compared based upon their relative importance and relevance in ascertaining safe driving" as disclosed in Webster embodies "a priority attention driving act selection unit that selects a high-accident-correlation driving act" as claimed; and, "one or more metrics included in the first and second sets of telematics data may be compared to an optimum value, or range of values, for each particular type of telematics data or sensor metric being compared" as disclosed in Webster embodies "a degree of risk is in a predetermined higher rank as a priority attention driving act" as claimed.

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine determining high-risk-driving acts as disclosed in Norling with comparing and selecting certain priority acts as disclosed in Webster with the motivation of "using dynamic comparison groups for assessing driving safety and, more particularly, to presenting a gamified interactive process that ranks drivers associated with vehicles among customizable comparison groups to incentivize safer driving" (Webster, Par [0002]).

b)	Regarding Claim 5, Norling, Chintakindi, and Sendhoff do not teach: The information processing apparatus according to claim 4, wherein the driver is a contractor to automobile insurance, and the information processing apparatus further includes an all-contractors high-accident-correlation driving act average occurrence probability calculation unit that calculates an average occurrence probability of high-accident-correlation driving acts of all contractors to the automobile insurance, and an all-contractors priority-attention-driving-act average occurrence probability extraction unit that extracts an average occurrence probability of all of the contractors for the priority attention driving act on a basis of the average occurrence probability of the high-accident-correlation driving acts of all of the contractors to the automobile insurance.

	However, Webster discloses: in Par [0111], "In other aspects, the ranking metrics may be based upon a comparison of certain data included in the sets of telematics data for each driver within a comparison group. In accordance with such aspects, one or more specific metrics may be selected and compared based upon their relative importance and relevance in ascertaining safe driving. To provide an illustrative example, the ranking metric may be based upon each average vehicle's velocity on one or more roads or how often each vehicle drives in excess of the posted speed limit. To this end, the vehicle speed from the first set of telematics data may be compared with the vehicle speed for each of the vehicles from the second set of telematics data"; AND, in Par [0113], "To provide another illustrative example, one or more metrics included in the first and second sets of telematics data may be compared to an optimum value, or range of values, for each particular type of telematics data or sensor metric being compared. Using such a system, each driver may be ranked according to how close he or she drove at particular times, on particular routes or particular roads, on average, etc., within these defined ranges. In various aspects, these ranges may also be dynamically updated as competition increases (e.g., “tightened up”) among drivers within the same comparison group, thereby further incentivizing good driving behavior to remain a top-ranking driver".
	
	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine determining high-risk-driving acts as disclosed in Norling with calculating an average occurrence probability of high-accident-correlation driving acts of all contractors to the automobile insurance as disclosed in Webster with the motivation that "some vehicle operators may receive discounts on their automobile insurance premiums if they are ranked high, while other vehicle operators may receive recommendations on how to  improve their driving habits in order to improve their rank within a comparison group" (Webster, Par [0004]).

14.	Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Norling and Chintakindi in view of U.S. Patent No. 10,679,297 by inventor Stephen Young filed on June 6, 2017 (hereafter, Young): 

a)	Regarding Claim 7, Norling and Chintakindi do not teach: The information processing apparatus according to claim 6, wherein the display image generation unit generates a display image indicating comparison between the degree of risk of the priority attention driving act in the driving risk tendency and a degree of risk corresponding to a discount rate of insurance premiums of the automobile insurance.

	However, Young discloses in:  [Col 11, Ln 47-61], "After sending the notification, at block 136, the computing system 10 may send recommended actions for the applicant to consider to reduce the current rate 152. For instance, the computing system 10 may present a list of suggested actions that may reduce the current rate 152 along with a monetary value that corresponds to the amount in which the current rate may change. For instance, the computing system 10 may indicate that reducing the amount of times that the applicant brakes abruptly may reduce the current rate 152 by $5, limiting highway driving may reduce the current rate 152 by $10, taking a defensive driving course may reduce the current rate 152 by $50, and the like. The recommendations may be presented to the applicant in the same manner as the notification of block 134 is presented"; AND, in [Col 12, Ln 9-25], "In addition, FIG. 13 illustrates an example visualization 180 depicting a current rate 152 along with a list of recommended actions that may reduce the current rate 152. As shown in FIG. 13, the recommended actions may include recommended actions to reduce hard braking, limit freeway driving, spending money at a partner organization, and taking a safe driver course. In certain embodiments, the applicant may select one or more of the recommended actions, and the current rate 152 within the visualization 180 may be adjusted based on the corresponding value of the recommended action. The computing system 10 may also continue to monitor the behavior of the applicant with respect to the selected options to verify that the applicant has adjusted his behavior accordingly and that the current rate 152 should be maintained based on the monitor variables". Also See Figure 13.

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine determining priority attention driving acts as disclosed in Norling and Chintakindi with generating a display comparing the degree of risk of the priority attention driving acts and an insurance discount as disclosed in Young with the motivation of providing visualization of premiums and discounts as discussed extensively in Young. 	

b)	Regarding Claim 8, Norling and Chintakindi do not teach: The information processing apparatus according to claim 7, wherein the display image generation unit generates a display image in which a comment for promoting improvement in a driving act is added for a priority attention driving act in which the degree of risk of the priority attention driving act in the driving risk tendency is lower than a degree of risk that is an index of the discount rate of insurance premiums of the automobile insurance.

	However, Young discloses in [Col 12, Ln 9-25], "FIG. 13 illustrates an example visualization 180 depicting a current rate 152 along with a list of recommended actions that may reduce the current rate 152. As shown in FIG. 13, the recommended actions may include recommended actions to reduce hard braking, limit freeway driving, spending money at a partner organization, and taking a safe driver course. In certain embodiments, the applicant may select one or more of the recommended actions, and the current rate 152 within the visualization 180 may be adjusted based on the corresponding value of the recommended action. The computing system 10 may also continue to monitor the behavior of the applicant with respect to the selected options to verify that the applicant has adjusted his behavior accordingly and that the current rate 152 should be maintained based on the monitor variables". Also see Fig. 13 "Recommended Acton to Reduce Rate. Reduce Hard Braking".

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine determining priority attention driving acts as disclosed in Norling and Chintakindi with generating a display having a comment promoting improvement in a driving act as disclosed in Young as a combination of prior art elements according to known methods to yield predictable results. 	

c)	Regarding Claim 9, Norling and Chintakindi do not teach: The information processing apparatus according to claim 8, wherein the discount rate of insurance premiums is set on a basis of a function indicating that the discount rate becomes lower as the degree of risk increases and the discount rate becomes higher as the degree of risk decreases.

	However, Young discloses in [Col 12, Ln 45-60], "Referring back to block 130, if the received data is within the expected values of the policy, the computing system may return to block 128 and continue to monitor the data. In some embodiments, if the data indicates that the applicant is driving better than expected, the computing system 10 may decrease the premium rate. As such, the computing system 10 may provide the visualization 170 that indicates to the applicant that the current rate 152 is decreasing. As a result, the decreased rate due to the improved driving behavior may encourage the applicant to drive better and thus reduce his risk score with regard to vehicle insurance. FIG. 12, for example, illustrates the visualization 170 that indicates how the current rate 152 may decrease when the data received at block 128 is lower than the expected values of the policy or indicates that the applicant is associated with less risk than previously determined".

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine determining priority attention driving acts as disclosed in Norling and Chintakindi wherein the discount rate of insurance premiums is set on a basis of a function indicating that the discount rate becomes lower as the degree of risk increases and the discount rate becomes higher as the degree of risk decreases as disclosed in Young as a combination of prior art elements according to known methods to yield predictable results. 	

d)	Regarding Claim 10, Norling teaches: The information processing apparatus according to claim 7, wherein the display image generation unit sets a safety index on a basis of the degree of risk of the priority attention driving act and generates a display image in which the safety index is added (Norling, Par [0042] and Figure 6. "Your Overall Score").

e)	Regarding Claim 11, Norling teaches: The information processing apparatus according to claim 7, wherein the display image generation unit includes a configuration having a date-and-time designation function for designating a date and time in a display image and generates the display image indicating comparison between the degree of risk of the priority attention driving act in the driving risk tendency and a degree of risk according to the discount rate of insurance premiums of the automobile insurance at the date and time designated using the date-and-time designation function (Norling, Par [0043] and Figure 7 shows buttons to select a time period "Week", "Month", "Year").

15.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Norling, Chintakindi and Young in view of U.S. Patent Application Publication No. 2002/0128882 by inventor Shigeru Nakagawa, et al., filed on February 27, 2002 (hereafter Nakagawa): 

a)	Regarding Claim 12, Norling, Chintakindi, and Young do not teach: The information processing apparatus according to claim 7, wherein the display image generation unit generates a display image in which a moving image for promoting an improvement in a driving act is added for a priority attention driving act in which the degree of risk of the priority attention driving act in the driving risk tendency is lower than a degree of risk that is an index of the discount rate of insurance premiums of the automobile insurance.

	However, Nakagawa discloses in: Par [0078], "Also, in step ST10 in FIG. 5, in addition to displaying the car insurance premium or estimate on the screen it is also possible to display the actions that lead to any increase in premium in video form. For example, in the check items shown in FIG. 6, the pass rate for headrest adjustment was low. Therefore, a movie can be run to show the injuries that can result in a collision when headrest heights are not suitably adjusted"; AND, in Par [0079], "When a movie is displayed, the voice output means 13 will replay the sounds of tires squealing with sudden braking, the sound of another car colliding into the rear of the car, and a person's voice yelling out, "Watch out!" as audio data to reinforce the dangerous situation to the user. After the dangerous situation is displayed, a video and written and audio information will be used to guide a user into correct use of the head rests".

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine determining priority attention driving acts and displaying improvement content such as images and comments as disclosed in Norling, Chintakindi, and Young with displaying image in which a moving image for promoting an improvement in a driving act is added as disclosed in Nakagawa as a combination of prior art elements according to known methods to yield predictable results. 	

16.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Norling, Chintakindi and Young in view of Japanese Patent Application Publication No. 2004-038489 by inventor Yoshiki Nishimura, et al., filed on July 2, 2002 (hereafter Nishimura): 

a)	Regarding Claim 13, Norling, Chintakindi, and Young do not teach: The information processing apparatus according to claim 7, wherein the display image generation unit generates a display image of a traveling route of the vehicle driven by the driver and generates a display image in which a position having a degree of risk higher than a predetermined degree of risk is displayed in a predetermined color on the traveling route on a basis of information on the driving risk tendency.

	However, Nishimura discloses on p. 1, Pars 8-11, "Specifically, examples of dangerous driving include, for example, sudden acceleration or sudden braking, excessive speed, forgetting to stop temporarily, suddenly changing lanes, insufficient deceleration at an intersection or just before a curve, and the like. The dangerous driving information includes, for example, a pattern of dangerous driving, date and time of occurrence, location and speed / acceleration of the vehicle at that time. Dangerous driving is detected by comparing the vehicle speed included in the driving data at each point with road traffic information (regulated speed, slowing down, etc.) at each point. From the vehicle speed, position information, and time included in the vehicle travel data, the vehicle acceleration, travel direction, travel distance, and vehicle state at each point are derived, and these data and the road at each point are derived. A method of detecting dangerous driving (sudden acceleration, sudden braking, reverse driving, sudden lane change, etc.) by comparing with traffic information or a predetermined judgment value may be used. According to the second aspect of the present invention, when dangerous driving is detected by the dangerous driving detecting means, dangerous driving information on the dangerous driving is displayed on the map image together with the driving mode of the vehicle and the road traffic information. Since the information is displayed, the situation at the time of occurrence of the dangerous driving can be easily grasped, and the cause of the occurrence of the dangerous driving can be easily analyzed and specified. According to a third aspect of the present invention, in the vehicle operation management device according to the first or second aspect, a plurality of objects corresponding to the vehicle are arranged on the map image along a traveling route of the vehicle. The traveling mode of the vehicle is displayed on the map image by associating the color of the vehicle with the speed of the vehicle".

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine determining priority attention driving acts and displaying improvement content such as images and comments as disclosed in Norling, Chintakindi, and Young with generating a display image of a traveling route of the vehicle driven by the driver and generating a display image in which a position having a degree of risk higher than a predetermined degree of risk is displayed as disclosed in Nishimura as a combination of prior art elements according to known methods to yield predictable results. 	


17.	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Norling and Chintakindi in view U.S. Patent Application Publication No. 2018/03459981 by inventor Dana Ferguson, et al., filed on June 5, 2017 (hereafter, Ferguson): 

a)	Regarding Claim 14, Norling teaches:  

	a driving state accumulation unit that extracts information on driving acts of the driver who drives the vehicle and accumulates detection results of driving states of the driver (Norling, Par [0031]);

	a map information acquisition unit that acquires positional information of the vehicle driven by the driver, extracts map information based on the positional information, and accumulates the extracted information in the driving state accumulation unit as the driving states; an action information acquisition unit that detects action information of the vehicle driven by the driver and accumulates the detected information in the driving state accumulation unit as the driving state (Norling, Par [0017]).

	Norling does not teach:  a vehicle … outside image information acquisition unit that detects vehicle … outside image information of the vehicle driven by the driver and accumulates the detected information in the driving state accumulation unit as the driving state.  However, Chintakindi discloses in [Col 22, Ln 43 to Col 23, Ln 8], "Another input into the driver-contextual risk score engine 261A is the contextual information dataset 264. The contextual information dataset 264 may include various information, such as risk map attributes as described above (such as road type, junction type, no. of lanes etc.), traffic dynamics, and the traffic scene, such as derived features from the circumference around the vehicle. In some examples, the contextual information dataset 264 may include weather data (e.g., ambient temperature, ambient lightning conditions, time of day, daytime, nighttime, twilight, clear, dry, wet, fog, rain, ice, snow, clouds, or sun glare), .. infrastructure data, … traffic data … The contextual information dataset 264 and contextual information may be generated from various methods such as: a forward-facing camera or a lidar-camera as in an autonomous set-up. This contextual information dataset 264 is then utilized by the driver-contextual risk score engine 261A to help determine the driver-contextual risk score dataset 261".

	Norling also does not teach:  a biological information acquisition unit that detects biological information of the driver and accumulates the detected information in the driving state accumulation unit as the driving state.  However, Chintakindi discloses in [Col 24, Ln 1-17], "In some cases, the input device 214 may be configured to communicate driver frustration level information via a telecommunications network directly to the frustration index dataset 266. In some cases, one or more sensors may be used (e.g., biometric sensors, pressure sensors, microphones, etc.) may be used to generate a signal representative of a driver's level of frustration, without the driver consciously providing the information. For example, one or more biometric sensors may be used to sense an increase in a heart rate, breathing rate, and/or the like. In other cases, a pressure sensor may be embedded within the steering wheel of the vehicle and configured for sensing a grip pressure (e.g., an ongoing pressure). Such examples illustrative and are not to limit the sensor type or location to the enumerated examples. This road frustration index dataset 266 is then utilized by the driver-contextual risk score engine 261A to help determine the driver-contextual risk score dataset 261".

	Norling and Chintakindi also do not teach: a vehicle inside … image information acquisition unit that detects vehicle inside … image information of the vehicle driven by the driver. However, Ferguson discloses in Par [0027],"The sensors 111 of vehicle 110 may further include one or more cameras and proximity sensors capable of recording additional conditions inside or outside of the vehicle 110. Internal cameras may detect conditions such as the number of the passengers in the vehicle 110, and potential sources of driver distraction within the vehicle (e.g., pets, phone usage, and unsecured objects in the vehicle). External cameras and proximity sensors may be configured to detect nearby vehicles, vehicle spacing, traffic levels, road conditions and obstacles, traffic obstructions, animals, cyclists, pedestrians, precipitation levels, light levels, sun position, and other conditions that may factor into driving operations of vehicle 110".

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine acquiring and storing (i.e., accumulating) driving state information, position (i.e., map) information, and acceleration (i.e., action) information as disclosed in Norling with acquiring and storing external camera (i.e. outside image) information, and biometric information as disclosed in Chintakindi and with acquiring and storing conditions inside the vehicle using cameras as disclosed in Ferguson as a combination of prior art elements according to known methods to yield predictable results.
   	
18.	Claims 16 and 17 disclose substantially the same subject matter as Claim 1 and are rejected using the same art and rationale as previously set forth.

Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE LICKTEIG whose telephone number is (571)-272-0378.  The examiner can normally be reached Mon-Fri from 7:00 a.m. to 11 a.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at (571)272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BLANE LICKTEIG/
Examiner, Art Unit 3691
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691